DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  
paragraph [0061] of the printed publication should read “the drawings…” since the applicants provided three figures. 
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 14 is objected to because of the following informalities: 
line 1 should read …at least one condition of a rotary machinery… 
line 4: …generated by the rotary machinery having at least one condition…
In general, the wording of claim 14 is confusing. It is unclear what element is providing the AC electrical energy.
Appropriate correction is required.
Drawings
The drawings are objected to because the black shading makes it almost impossible to read the words and the letters are not well defined.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9-10, 13, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mancosu et al. (US20030146676, hereinafter “Mancosu”).
Regarding claim 1, Mancosu discloses a system comprising: power harvesting circuitry (9) configured to respond to energy generated by rotary machinery (tire) having at least condition 
Regarding claim 2, the power harvesting circuitry comprises at least one piezoelectric sensor (9, 10) configured to respond to mechanical energy from a vibration generated in one or more axes by the rotary machinery, and provide the harvested power as electrical energy (see paragraphs 16 and 17).
Regarding claim 9, the power harvesting circuitry is configured to couple mechanically to the rotary machinery.
Regarding claim 10, the system is a self-power condition monitoring system having at least one component for monitoring at least one condition of the rotary machinery. (see paragraph 0018)
Regarding claim 13, the system comprises a condition monitoring device having the at least one component with the at least one electronic component. (see paragraphs 18, 19)
Regarding claim 21, the power harvesting circuitry is configured to respond to energy generated by the rotary machinery that includes 15signals related to sensing vibration or temperature. (see paragraphs 18 and 19)
Regarding claim 22, the at least one component includes a sensor, or a controller, or a wired or wireless data communication device, or some combination thereof. (see the abstract)
Claims 1, 2,  7, 9, 10, 12-14, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arms et al. (US20050017602, hereinafter “Arms”).
Regarding claim 1, Arms discloses a system comprising: power harvesting circuitry (abstract) configured to respond to energy generated by rotary machinery (shaft) having at least condition being monitored by at least one 5component (monitors the health of the machine) having at least one electronic circuit, and provide harvested power (paragraph 24); and energy storage (15) and conversion circuitry (rectifier) configured to respond to the harvested power provided from the power harvesting circuitry, and provide stored and converted power to the at least one component for monitoring the least one condition of the rotary machinery.
Regarding claim 2, the power harvesting circuitry comprises at least one piezoelectric sensor (20) configured to respond to mechanical energy from a vibration generated in one or more axes by the rotary machinery, and provide the harvested power as electrical energy see paragraph 72).
Regarding claim 7, Arms discloses a switch (voltage sensitive switch).
Regarding claim 9, the power harvesting circuitry is configured to couple mechanically to the rotary machinery. (see paragraph 70)
Regarding claim 10, the system is a self-power condition monitoring system having at least one component for monitoring at least one condition of the rotary machinery.
Regarding claim 12, Arms discloses the rotary equipment can be a pump. 
Regarding claim 13, the system comprises a condition monitoring device having the at least one component with the at least one electronic component.
Regarding claim 14, Arms discloses a condition monitoring system for monitoring at least one condition of rotary machinery, comprising: at least one piezoelectric sensor(20) configured to respond to mechanical energy generated by rotary machinery having at least condition being monitored by at least 20one component having at least one electronic circuit, and 
Regarding claim 21, the power harvesting circuitry is configured to respond to energy generated by the rotary machinery that includes 15signals related to sensing vibration or temperature.
Regarding claim 22, the at least one component includes a sensor, or a controller, or a wired or wireless data communication device, or some combination thereof.
Claims 1-6, 9-11, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belov et al. (US20110248846, hereinafter “Belov”).
Regarding claim 1, Belov discloses a system comprising: a power harvesting circuitry (6) configured to respond to energy generated by rotary machinery (paragraph 0063) having at least condition being monitored by at least one 5component having at least one electronic circuit (see paragraph 0023), and provide harvested power; and energy storage and conversion circuitry (5) configured to respond to the harvested power provided from the power harvesting circuitry, and provide stored and converted power to the at least one component for monitoring the least one condition of the rotary machinery (see paragraphs 0023 and 0063).
Regarding claim 2, the power harvesting circuitry comprises at least one piezoelectric sensor configured to respond to mechanical energy from a vibration generated in one or more axes by the rotary machinery, and provide the harvested power as electrical energy. See paragraph 0086.
Regarding claim 3, the electrical energy is AC electrical energy; and the energy storage and conversion circuitry comprises an input energy storage buffer capacitor configured to 
Regarding claim 4, the energy storage and conversion circuitry comprises AC/DC converter circuitry configured to respond to the stored input AC electrical energy and provide DC electrical energy.
Regarding claim 5, the energy storage and conversion circuitry comprises DC/DC converter circuitry configured to respond to the DC electrical energy and provide converted DC/DC electrical energy at a predetermined DC voltage to power the at least one component. See paragraph 0030.
Regarding claim 6, the energy storage and conversion circuitry comprises an output energy storage buffer capacitor configured to respond to the converted DC/DC electrical energy, and provide stored converted DC/DC electrical energy to power the at least one component. See paragraph 0030.
Regarding claim 9, he power harvesting circuitry is configured to couple mechanically to the rotary machinery.
Regarding claim 10, the system is a self-power condition monitoring system having at least one component for monitoring at least one condition of the rotary machinery.
Regarding claim 11, the at least one piezoelectric sensor is configured to respond to mechanical vibration produced by the rotary machinery and provide a piezoelectric sensor electrical signal containing information about the amplitude of mechanical vibrations sensed. See paragraphs 0086-0087. 
Regarding claim 13, the system comprises a condition monitoring device having the at least one component with the at least one electronic component.
Regarding claim 14, as disclosed above, Belov discloses a condition monitoring system for monitoring at least one condition of rotary machinery, comprising: at least one piezoelectric sensor configured to respond to mechanical energy generated by rotary machinery having at least condition being monitored by at least 20one component having at least one electronic circuit, and provide AC electrical energy; and energy storage and AC/DC conversion circuitry (paragraphs 30 and 0094) configured to respond to the AC electrical energy, and provide DC electrical energy to power the at least one component for monitoring of the rotary machinery.
Regarding claims 15-18, Belov discloses the use of additional energy storage components such as a capacitor (paragraph 0033), the bridge rectifier is disclosed in paragraph 0094 and the conversion is disclosed in paragraph 0030.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Belov.
Regarding claims 8 and 20, discloses the invention as explained above, but fails to disclose the piezoelectric sensor comprising multiple piezoelectric sensors stacked together. It is the Examiner's position that it would have been an obvious matter of design choice to stack multiple piezoelectric sensors in order to obtain a more power generation. Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to stack multiple piezoelectric sensors in order to obtain more power generation out of the system. 
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Belov in view of Arms.
Regarding claims 7 and 19, Belov discloses the invention as explained above, but fails to disclose the system comprising a switch arranged between the output energy storage buffer capacitor and the at least one component, configured to remain in an ON condition until the converted DC/DC electrical energy stored in the output energy storage buffer 5capacitor has a voltage that is less than a predefined threshold voltage of the at least one component, and configured to remain in an OFF condition after the voltage stored in the output energy storage buffer capacitor rises above the predefined threshold voltage of the at least one component. Arms discloses the switch (70b, voltage sensitive switch) that turns off connection to the load until enough charge has been accumulated on the capacitor and turns ON when the voltage on the storage device reaches a higher threshold (see paragraph 91). Therefore, it is the Examiner's position that it would have been obvious to use a voltage sensitive switch as disclosed by Arms in order to control the desired charge on the capacitors or batteries. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837

March 20, 2021